FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LEONARD JOHNSON,                                 No. 12-16361

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00191-LJO-
                                                 BAM
  v.

PLEASANT VALLEY STATE PRISON;                    MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Former California state prisoner Leonard Johnson appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and safety. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th

Cir. 2000) (dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d
1193, 1194 (9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)). We

reverse and remand.

      Given the low threshold requirements of 28 U.S.C. § 1915A, dismissal of

Johnson’s action was improper at this early stage because Johnson alleged that

prison officials were aware that inmates’ exposure to valley fever posed a

significant threat to inmate safety yet failed to take reasonable measures to avoid

that threat. See Resnick, 213 F.3d at 447 (a court must liberally construe pro se

pleadings, and accept as true all allegations of material fact); see also Farmer v.

Brennan, 511 U.S. 825, 847 (1994) (a prison official violates the Eighth

Amendment prohibition against inhumane conditions of confinement if he or she

knows of a substantial risk of serious harm to an inmate and fails to take

reasonable measures to avoid the harm).

      Accordingly, we remand for further proceedings. We express no opinion as

to the sufficiency or merits of Johnson’s allegations.

      REVERSED and REMANDED.




                                           2                                    12-16361